Citation Nr: 1640376	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel







INTRODUCTION

The Veteran served on active duty from May 1972 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that his bilateral hearing loss is more severe than contemplated by the current noncompensable rating.  In his March 2011 notice of disagreement he indicated that his hearing loss affects his employment because he is in sales and he loses deals because of his hearing.  The Veteran underwent a VA audio examination in November 2010.  The report of that examination notes that the Veteran has difficulty hearing conversations, including on the phone, difficulty hearing fire alarms, and difficulty hearing in meetings at work.  

In the August 2016 Appellant's Brief, the Veteran's representative argues that a remand for a new VA examination is warranted because it has been nearly six years since the most recent VA examination and because hearing loss can be a progressive disability.  While the representative did not explicitly state that the Veteran's hearing loss has worsened since the November 2010 VA examination, the representative argues that there is no probative evidence to proceed with the appeal.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the March 2011 statement indicating an increase in the severity of the Veteran's symptoms in terms of how they affect his employment since the prior VA examination as well as the representative's request for a new VA examination is enough to require a new VA examination.  As such, a remand for a new VA examination is in order.

Additionally, in his July 2012 VA Form 9 the Veteran's representative indicated that the Veteran would be submitting a VA audiological examination shortly.  A review of the record reflects that no such examination was submitted and that the most recent VA treatment records in the claims file are dated in March 2012.  As such, VA treatment records dating from March 2012 to the present should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from March 2012 to the present and associate the records with the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All necessary tests should be performed and the results reported.  The examiner is asked to specifically comment on any functional impairment resulting from bilateral hearing loss, to include interference with employment.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

3.  After the development of the case has been completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


